Exhibit 10.11

 

EXECUTION COPY

 

AVENTINE RENEWABLE ENERGY HOLDINGS, INC.

2010 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

This Restricted Stock Unit Agreement (the “Agreement”), effective as of the 15th
day of March, 2010 (the “Date of Grant”) by and between Aventine Renewable
Energy Holdings, Inc. (the “Company”), and Thomas Manuel (the “Participant”),
evidences the grant by the Company of restricted Common Share units (the
“Award”) to the Participant on such date and the Participant’s acceptance of the
Award in accordance with the provisions of the Company’s 2010 Equity Incentive
Plan (the “Plan”).  The Company and the Participant agree as follows:

 


1.                                       BASIS FOR AWARD.  THIS AWARD IS MADE
UNDER THE PLAN PURSUANT TO SECTION 9 THEREOF FOR SERVICES TO BE RENDERED TO THE
COMPANY BY THE PARTICIPANT.


 


2.                                       RESTRICTED STOCK UNITS AWARDED.


 


(A)                                  THE COMPANY HEREBY AWARDS TO THE
PARTICIPANT, IN THE AGGREGATE, 128,250 RESTRICTED COMMON SHARE UNITS
(“RESTRICTED STOCK UNITS”), WHICH SHALL BE SUBJECT TO THE TERMS OF THE PLAN AND
THIS AGREEMENT.


 


(B)                                 THE RESTRICTED STOCK UNITS SHALL BE CREDITED
TO A SEPARATE ACCOUNT MAINTAINED FOR THE PARTICIPANT ON THE BOOKS OF THE COMPANY
(THE “ACCOUNT”).  THE AWARD SHALL VEST AND SETTLE IN ACCORDANCE WITH SECTION 3
HEREOF.


 


3.                                       VESTING AND SETTLEMENT.


 


(A)                                  THE RESTRICTED STOCK UNITS SHALL VEST AND
BECOME NON-FORFEITABLE WITH RESPECT TO (I) 21,375 RESTRICTED STOCK UNITS ON DATE
OF GRANT, (II) AN ADDITIONAL 21,375 ON THE FIRST ANNIVERSARY OF THE DATE OF
GRANT; (III) AN ADDITIONAL 42,750 ON THE SECOND ANNIVERSARY OF THE DATE OF
GRANT, AND (IV) THE REMAINING 42,750 RESTRICTED STOCK UNITS ON DECEMBER 31,
2010; PROVIDED, THAT, THE PARTICIPANT IS THEN EMPLOYED BY THE COMPANY. EXCEPT AS
SET FORTH IN SECTION 3(B), ALL UNVESTED RESTRICTED STOCK UNITS SHALL BE
FORFEITED WITHOUT CONSIDERATION UPON THE TERMINATION OF THE PARTICIPANT’S
EMPLOYMENT FOR ANY REASON.  THE COMPANY SHALL ISSUE AND DELIVER TO THE
PARTICIPANT ONE COMMON SHARE FOR EACH VESTED RESTRICTED STOCK UNIT (THE “RSU
SHARES”) (AND UPON SUCH SETTLEMENT, THE RESTRICTED STOCK UNITS SHALL CEASE TO BE
CREDITED TO THE ACCOUNT) ON THE EARLIER OF (X) THE SIXTIETH (60TH) DAY FOLLOWING
THE TERMINATION OF THE PARTICIPANT’S EMPLOYMENT FOR ANY REASON AND (Y) THE DATE
ON WHICH A CHANGE IN CONTROL (AS DEFINED IN THE EMPLOYMENT AGREEMENT BETWEEN THE
COMPANY AN THE PARTICIPANT DATED AS OF MARCH 15, 2010 (THE “EMPLOYMENT
AGREEMENT”)) OCCURS (SUCH DATE, THE “SETTLEMENT DATE”) AND UPON SUCH SETTLEMENT
THE COMPANY SHALL ENTER THE PARTICIPANT’S NAME AS A SHAREHOLDER OF RECORD WITH
RESPECT TO THE RSU SHARES ON THE BOOKS OF THE COMPANY.


 

(b)                                 Notwithstanding the foregoing, in the event
that the Participant’s employment with the Company is terminated (i) by the
Company without Cause (as defined in

 

1

--------------------------------------------------------------------------------


 

the Employment Agreement), or (ii) by the Participant for Good Reason (as
defined in the Employment Agreement), the Restricted Stock Units shall
immediately vest in full and be settled in accordance with the last sentence of
Section 3(a).

 

(c)                                  Change in Control.  Upon the occurrence of
a Change in Control, the Restricted Stock Units shall immediately vest in full
and be settled in accordance with the last sentence of Section 3(a).

 

4.                                       Dividend Equivalents.  If the Company
pays a cash dividend on its outstanding Common Shares for which the Record Date
(for purposes of this Agreement, the “Record Date” is the date on which
shareholders of record are determined for purposes of paying the cash dividend
on Common Shares) occurs after the Date of Grant, the Participant shall receive
a lump sum cash payment on the Settlement Date equal to the aggregate amount of
the ordinary cash dividends paid by the Company on a single Common Share
multiplied by the number of Restricted Stock Units awarded under this Agreement
that are unvested and unpaid as of each applicable Record Date, plus interest on
such amount at the Company’s borrowing rate as in effect from time to time. 
Payments pursuant to this Section 4 are subject to tax withholding.

 


5.                                       RESTRICTIONS.  THE AWARD GRANTED
HEREUNDER MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED (OTHER THAN BY WILL
OR THE LAWS OF DESCENT AND DISTRIBUTION OR AS OTHERWISE PERMITTED BY THE
COMMITTEE) AND MAY NOT BE SUBJECT TO LIEN, GARNISHMENT, ATTACHMENT OR OTHER
LEGAL PROCESS.  THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT, WITH RESPECT TO
EACH RESTRICTED STOCK UNIT CREDITED TO HIS ACCOUNT, THE PARTICIPANT HAS NO
VOTING RIGHTS WITH RESPECT TO THE COMPANY UNLESS AND UNTIL SUCH RESTRICTED STOCK
UNIT IS SETTLED IN RSU SHARES PURSUANT TO SECTION 3(A) HEREOF.


 


6.                                       COMPLIANCE WITH LAWS AND REGULATIONS. 
THE ISSUANCE AND TRANSFER OF RSU SHARES SHALL BE SUBJECT TO COMPLIANCE BY THE
COMPANY AND THE PARTICIPANT WITH ALL APPLICABLE REQUIREMENTS OF SECURITIES LAWS
AND WITH ALL APPLICABLE REQUIREMENTS OF ANY STOCK EXCHANGE ON WHICH THE
COMPANY’S COMMON SHARES MAY BE LISTED AT THE TIME OF SUCH ISSUANCE OR TRANSFER.


 

7.                                       No Right to Continued Employment. 
Nothing in this Agreement shall be deemed by implication or otherwise to impose
any limitation on any right of the Company to terminate the Participant’s
employment at any time.

 

8.                                       General Assets.  All amounts credited
to the Participant’s Account under this Agreement shall continue for all
purposes to be part of the general assets of the Company.  The Participant’s
interest in the Account shall make the Participant only a general, unsecured
creditor of the Company.


 


9.                                       RIGHTS AS SHAREHOLDER.  UPON AND
FOLLOWING THE SETTLEMENT DATE, THE PARTICIPANT SHALL BE THE RECORD OWNER OF THE
RSU SHARES UNLESS AND UNTIL SUCH SHARES ARE SOLD OR OTHERWISE DISPOSED OF, AND
AS RECORD OWNER SHALL BE ENTITLED TO ALL RIGHTS OF A SHAREHOLDER OF THE COMPANY
(INCLUDING VOTING RIGHTS).  PRIOR TO THE SETTLEMENT DATE, THE PARTICIPANT SHALL
NOT BE DEEMED FOR ANY PURPOSE TO BE THE OWNER OF THE COMMON SHARES UNDERLYING
THE

 

2

--------------------------------------------------------------------------------


 


RESTRICTED STOCK UNITS SUBJECT TO THE AWARD, OTHER THAN WITH RESPECT TO THE
PARTICIPANT’S RIGHT TO RECEIVE PAYMENT PURSUANT TO SECTION 4 HEREOF.


 


10.                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES.


 


11.                                 PLAN.  EXCEPT AS OTHERWISE PROVIDED HEREIN,
OR UNLESS THE CONTEXT CLEARLY INDICATES OTHERWISE, CAPITALIZED TERMS HEREIN
WHICH ARE DEFINED IN THE PLAN HAVE THE SAME DEFINITIONS AS PROVIDED IN THE
PLAN.  THE TERMS AND PROVISIONS OF THE PLAN ARE INCORPORATED HEREIN BY
REFERENCE, AND THE PARTICIPANT HEREBY ACKNOWLEDGES RECEIVING A COPY OF THE
PLAN.  IN THE EVENT OF A CONFLICT OR INCONSISTENCY BETWEEN THE TERMS AND
PROVISIONS OF THE PLAN AND THE PROVISIONS OF THIS AGREEMENT, THIS AGREEMENT
SHALL GOVERN AND CONTROL.  NOTWITHSTANDING ANYTHING HEREIN OR IN THE PLAN TO THE
CONTRARY, THE PROVISIONS OF SECTION 15 OF THE PLAN SHALL NOT APPLY TO THE
PARTICIPANT.


 


12.                                 ADJUSTMENT.  IN THE EVENT OF ANY ADJUSTMENT
PURSUANT TO SECTION 12 OF THE PLAN THAT WOULD ADVERSELY AFFECT THE VALUE OF THE
AWARD GRANTED HEREUNDER OR CAUSE SUCH AWARD TO BECOME SUBJECT TO SECTION 409A OF
THE CODE, SUCH ADJUSTMENT MAY ONLY BE MADE WITH THE PARTICIPANT’S WRITTEN
CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.


 

13.                                 Tax Withholding.  Upon settlement of the
Award in accordance with Section 3(a) hereof, the Participant shall recognize
taxable income in respect of the Award and the Company shall report such income
to the appropriate taxing authorities in respect of the Award as it determines
to be necessary and appropriate.  The Participant shall be required to pay to
the Company and shall have the right to deduct from any compensation paid to the
Participant pursuant to the Plan the amount of any required withholding taxes
prior to the issuance or delivery of any Common Shares.  The Committee may
permit the Participant to satisfy the withholding liability: (a) in cash, (b) by
having the Company withhold from the number of Common Shares otherwise issuable
or deliverable pursuant to the settlement of the Restricted Stock Unit Award a
number of shares with a Fair Market Value equal to the minimum withholding
obligation, (c) by delivering Common Shares owned by the Participant that are
Mature Shares, or (d) by a combination of any such methods.  For purposes
hereof, Common Shares shall be valued at Fair Market Value.

 

14.                                 Notice.  Every notice or other communication
relating to this Agreement shall be in writing, and shall be mailed to or
delivered to the party for whom it is intended at such address as may from time
to time be designated by it in a notice mailed or delivered to the other party
as herein provided; provided, that, unless and until some other address be so
designated, all notices or communications by the Participant to the Company
shall be mailed or delivered to the Company at its principal Participant office,
and all notices or communications by the Company to the Participant may be given
to the Participant personally or may be mailed to him/her at his/her address as
recorded in the records of the Company.

 

15.                                 Section 409A.  The terms and provisions
contained in Section 15(h) of the Employment Agreement are incorporated herein
by reference.

 

3

--------------------------------------------------------------------------------


 

16.                                 Severability.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, and each
other provision shall be severable and enforceable to the extent permitted by
law.

 

17.                                 Entire Agreement.  This Agreement and the
Plan contain the entire agreement between the parties hereto with respect to the
subject matter contained herein and supersede all prior communications,
representations and negotiations in respect thereto.  No change, modification or
waiver of any provision of this Agreement shall be valid unless in writing and
signed by the parties hereto.

 

18.                                 Counterparts.  This Agreement may be signed
in counterparts, each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument.

 

[signature page follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
first set forth above.

 

 

 

AVENTINE RENEWABLE ENERGY HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Gene Davis

 

Name:

Gene Davis

 

Title:

Chairman of the Board

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

By:

/s/ Thomas Manuel

 

Name:

Thomas Manuel

 

--------------------------------------------------------------------------------